                        Case 3:19-cv-00599-VAB Document 77 Filed 04/18/19 Page 1 of 8
                                                                                      JURYDEMAND,PROTO
                                    U.S. District Court
      United States District Court for the Western District of Washington (Seattle)
                   CIVIL DOCKET FOR CASE #: 2:17−cv−01573−JLR

Powell v. United Rentals (North America), Inc.                 Date Filed: 10/23/2017
Assigned to: Judge James L. Robart                             Jury Demand: Plaintiff
Cause: 29:201 Fair Labor Standards Act                         Nature of Suit: 710 Labor: Fair Standards
                                                               Jurisdiction: Federal Question
Plaintiff
Ricardo Castillo                                 represented by Carolyn Hunt Cottrell
individually and on behalf of all others                        SCHNEIDER WALLACE COTTRELL
similarly situated                                              BRAYTON KONECKY LLP
TERMINATED: 07/17/2018                                          2000 POWELL STREET
                                                                STE 1400
                                                                EMERYVILLE, CA 94608
                                                                415−421−7100
                                                                Email: ccottrell@schneiderwallace.com
                                                                LEAD ATTORNEY
                                                                PRO HAC VICE
                                                                ATTORNEY TO BE NOTICED

                                                               David C. Leimbach
                                                               SCHNEIDER WALLACE COTTRELL
                                                               BRAYTON KONECKY LLP
                                                               2000 POWELL STREET
                                                               STE 1400
                                                               EMERYVILLE, CA 94608
                                                               415−421−7100
                                                               Email: dleimbach@schneiderwallace.com
                                                               LEAD ATTORNEY
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED

                                                               Erika L. Nusser
                                                               TERRELL MARSHALL LAW GROUP PLLC
                                                               936 NORTH 34TH STREET
                                                               STE 300
                                                               SEATTLE, WA 98103−8869
                                                               206−816−6603
                                                               Fax: 206−319−5450
                                                               Email: enusser@terrellmarshall.com
                                                               ATTORNEY TO BE NOTICED

                                                               Jennifer Rust Murray
                                                               TERRELL MARSHALL LAW GROUP PLLC
                                                               936 NORTH 34TH STREET
                                                               STE 300
                                                               SEATTLE, WA 98103−8869
                                                               206−816−6603
                                                               Fax: 206−319−5450
                                                               Email: jmurray@terrellmarshall.com
                        Case 3:19-cv-00599-VAB Document 77 Filed 04/18/19 Page 2 of 8
                                                              ATTORNEY TO BE NOTICED

                                                              Beth E Terrell
                                                              TERRELL MARSHALL LAW GROUP PLLC
                                                              936 NORTH 34TH STREET
                                                              STE 300
                                                              SEATTLE, WA 98103−8869
                                                              206−816−6603
                                                              Fax: 206−319−5450
                                                              Email: bterrell@terrellmarshall.com
                                                              ATTORNEY TO BE NOTICED

Plaintiff
Sean Powell                                      represented by Beth E Terrell
individually and on behalf of all others                        (See above for address)
similarly situated,                                             LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                              David C. Leimbach
                                                              SCHNEIDER WALLACE COTTRELL
                                                              KONECKY WOTKYNS LLP
                                                              2000 POWELL STREET
                                                              STE 1400
                                                              EMERYVILLE, CA 94608
                                                              415−421−7100
                                                              Fax: 415−421−7105
                                                              Email: dleimbach@schneiderwallace.com
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              Erika L. Nusser
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Jennifer Rust Murray
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Carolyn Hunt Cottrell
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED


V.
Defendant
United Rentals (North America), Inc.             represented by Arthur A. Simpson
                                                                DAVIS WRIGHT TREMAINE (SEA)
                                                                920 FIFTH AVE
                                                                STE 3300
                                                                SEATTLE, WA 98104−1610
                  Case 3:19-cv-00599-VAB Document 77 Filed 04/18/19 Page 3 of 8
                                                                       206−622−3790
                                                                       Fax: 206−757−7700
                                                                       Email: arthursimpson@dwt.com
                                                                       ATTORNEY TO BE NOTICED

                                                                       Ryan Coby Hess
                                                                       DAVIS WRIGHT TREMAINE (SEA)
                                                                       920 FIFTH AVE
                                                                       STE 3300
                                                                       SEATTLE, WA 98104−1610
                                                                       206−622−3150
                                                                       Fax: 206−757−7700
                                                                       Email: ryanhess@dwt.com
                                                                       ATTORNEY TO BE NOTICED

                                                                       Sheehan H Sullivan
                                                                       DAVIS WRIGHT TREMAINE (SEA)
                                                                       920 FIFTH AVE
                                                                       STE 3300
                                                                       SEATTLE, WA 98104−1610
                                                                       206−622−3150
                                                                       Fax: 206−757−7700
                                                                       Email: sulls@dwt.com
                                                                       ATTORNEY TO BE NOTICED


Date Filed   #    Docket Text

10/23/2017   Ï1   COMPLAINT Class and Collective Action Complaint against defendant United Rentals (North
                  America), Inc. with JURY DEMAND (Receipt # 0981−5063022), filed by Ricardo Castillo.
                  (Attachments: # 1 Civil Cover Sheet, # 2 Summons)(Terrell, Beth) Modified on 10/24/2017
                  (CMG). (Entered: 10/23/2017)

10/24/2017   Ï2   Summons Electronically Issued as to defendant United Rentals (North America), Inc. (CMG)
                  (Entered: 10/24/2017)

10/24/2017   Ï    NOTICE TO FILER− The incorrect divisional office was selected upon case opening
                  (C17−5854). This case is now assigned a Seattle case number and judge. All future documents
                  shall bear the following: 17−cv−1573JLR. (CMG) (Entered: 10/24/2017)

10/25/2017   Ï3   APPLICATION OF ATTORNEY Carolyn Hunt Cottrell FOR LEAVE TO APPEAR PRO HAC
                  VICE for Plaintiff Ricardo Castillo (Fee Paid) Receipt No. 0981−5065740 (Terrell, Beth) (Entered:
                  10/25/2017)

10/25/2017   Ï4   APPLICATION OF ATTORNEY David C. Leimbach FOR LEAVE TO APPEAR PRO HAC
                  VICE for Plaintiff Ricardo Castillo (Fee Paid) Receipt No. 0981−5065751 (Terrell, Beth) (Entered:
                  10/25/2017)

10/25/2017   Ï5   ORDER re 3 Application for Leave to Appear Pro Hac Vice. The Court ADMITS Attorney
                  Carolyn Hunt Cottrell for Plaintiff Ricardo Castillo, by Clerk William M McCool. No document
                  associated with this docket entry, text only.

                  NOTE TO COUNSEL: Local counsel agrees to sign all filings and to be prepared to handle the
                  matter, including the trial thereof, in the event the applicant is unable to be present on any date
                  scheduled by the court, pursuant to LCR 83.1(d).(DS) (Entered: 10/25/2017)
                    Case 3:19-cv-00599-VAB Document 77 Filed 04/18/19 Page 4 of 8
10/25/2017    Ï6    ORDER re 4 Application for Leave to Appear Pro Hac Vice. The Court ADMITS Attorney David
                    C. Leimbach for Plaintiff Ricardo Castillo, by Clerk William M McCool. No document associated
                    with this docket entry, text only.

                    NOTE TO COUNSEL: Local counsel agrees to sign all filings and to be prepared to handle the
                    matter, including the trial thereof, in the event the applicant is unable to be present on any date
                    scheduled by the court, pursuant to LCR 83.1(d).(DS) (Entered: 10/25/2017)

11/16/2017    Ï7    NOTICE of Filing of Consent to Join Collective Action ; filed by Plaintiff Ricardo Castillo.
                    (Attachments: # 1 Exhibit 1)(Cottrell, Carolyn) (Entered: 11/16/2017)

12/06/2017    Ï8    NOTICE of Appearance by attorney Sheehan H Sullivan Weiss on behalf of Defendant United
                    Rentals (North America), Inc.. (Sullivan Weiss, Sheehan) (Entered: 12/06/2017)

12/06/2017    Ï9    CORPORATE DISCLOSURE STATEMENT Filed pursuant to Fed.R.Civ.P 7.1. Filed by United
                    Rentals (North America), Inc. (Sullivan Weiss, Sheehan) (Entered: 12/06/2017)

12/06/2017   Ï 10   NOTICE of Appearance by attorney Erika L. Nusser on behalf of Plaintiff Ricardo Castillo.
                    (Nusser, Erika) (Entered: 12/06/2017)

12/06/2017   Ï 11   NOTICE of Appearance by attorney Jennifer Rust Murray on behalf of Plaintiff Ricardo Castillo.
                    (Murray, Jennifer) (Entered: 12/06/2017)

12/06/2017   Ï 12   NOTICE of Appearance by attorney Arthur A. Simpson on behalf of Defendant United Rentals
                    (North America), Inc.. (Simpson, Arthur) (Entered: 12/06/2017)

12/06/2017   Ï 13   NOTICE of Appearance by attorney Ryan Coby Hess on behalf of Defendant United Rentals
                    (North America), Inc.. (Hess, Ryan) (Entered: 12/06/2017)

12/08/2017   Ï 14   ORDER REGARDING INITIAL DISCLOSURES AND JOINT STATUS REPORT by Judge
                    James L. Robart. Joint Status Report due by 1/12/2018, FRCP 26f Conference Deadline is
                    12/22/2017, Initial Disclosure Deadline is 1/5/2018. (AD) (Entered: 12/08/2017)

12/08/2017   Ï 15   SCHEDULING ORDER REGARDING CLASS/COLLECTIVE CERTIFICATION MOTION by
                    Judge James L. Robart. Deadline to complete discovery on class/collective certification: March 23,
                    2018; Deadline for Plaintiffs to file motion for class/collective certification: April 23, 2018. (AD)
                    (Entered: 12/08/2017)

12/20/2017   Ï 16   MOTION to Dismiss , filed by Defendant United Rentals (North America), Inc.. (Attachments: # 1
                    Proposed Order) Noting Date 12/19/2017, (Sullivan Weiss, Sheehan) (Entered: 12/20/2017)

12/21/2017   Ï 17   NOTICE that the following is RE−NOTED: 16 MOTION to Dismiss . Filed by Defendant United
                    Rentals (North America), Inc.. Noting Date 1/19/2018, (Simpson, Arthur) (Entered: 12/21/2017)

01/16/2018   Ï 18   JOINT STATUS REPORT signed by all parties (Simpson, Arthur) (Entered: 01/16/2018)

01/16/2018   Ï 19   RESPONSE, by Plaintiff Ricardo Castillo, to 16 MOTION to Dismiss . (Terrell, Beth) (Entered:
                    01/16/2018)

01/16/2018   Ï 20   DECLARATION of David C. Leimbach filed by Plaintiff Ricardo Castillo re 16 MOTION to
                    Dismiss (Attachments: # 1 Exhibit A)(Terrell, Beth) (Entered: 01/16/2018)

01/18/2018   Ï 21   Disregard this filing, filed in error per counsel. Filed correctly as 22 STIPULATION AND
                    PROPOSED ORDER Renoting Motion to Dismiss and Extending Reply Deadline by 2 Court Days
                    by parties (Hess, Ryan) Modified on 1/18/2018 (PS). (Entered: 01/18/2018)

01/18/2018   Ï 22   NOTICE that the following is RE−NOTED: 16 MOTION to Dismiss . Filed by Defendant United
                    Rentals (North America), Inc.. Noting Date 1/18/2018, (Hess, Ryan) (Entered: 01/18/2018)
                    Case 3:19-cv-00599-VAB Document 77 Filed 04/18/19 Page 5 of 8
01/18/2018     Ï    NOTICE of Docket Text Modification re 21 Stipulation : Disregard this filing, filed in error per
                    counsel. Re−noted and filed correctly as 22 (PS) (Entered: 01/18/2018)

01/18/2018   Ï 23   STIPULATION AND ORDER re−noting Defendant's 16 MOTION to Dismiss for 1/26/2018.
                    Reply due 1/23/2018. Signed by Judge James L. Robart. (PM) (Entered: 01/18/2018)

01/22/2018   Ï 24   AFFIDAVIT of Service of Summons and Complaint on United Rentals (North America), Inc., c/o
                    Registered Agent on 11/15/2017, filed by Plaintiff Ricardo Castillo. (Nusser, Erika) (Entered:
                    01/22/2018)

01/23/2018   Ï 25   REPLY, filed by Defendant United Rentals (North America), Inc., TO RESPONSE to 16
                    MOTION to Dismiss (Simpson, Arthur) (Entered: 01/23/2018)

01/23/2018   Ï 26   DECLARATION of Arthur Simpson filed by Defendant United Rentals (North America), Inc. re
                    16 MOTION to Dismiss (Attachments: # 1 Exhibit, # 2 Exhibit)(Simpson, Arthur) (Entered:
                    01/23/2018)

01/29/2018   Ï 27   ORDER directing Plaintiff's Richard Castillo's Motion for Conditional Certification to be filed by
                    4/23/2018; Class Certification Motion due 8/17/2018; United Rentals' opposition to motion for
                    class, as well as United Rentals' motion for decertification due 9/17/2018; Plaintiff's reply to
                    motion for class certification and opposition to motion for decertification due 10/8/2018; United
                    Rentals' reply in support of motion to decertify due 10/22/2018. Signed by Judge James L. Robart.
                    (PM) (Entered: 01/29/2018)

03/13/2018   Ï 28   PROPOSED ORDER (Unsigned) Stipulated Protective Order (Sullivan Weiss, Sheehan) (Entered:
                    03/13/2018)

03/15/2018   Ï 29   STIPULATED PROTECTIVE ORDER re parties' 28 Stipulation, by Judge James L. Robart.
                    (SWT) (Entered: 03/15/2018)

03/19/2018   Ï 30   ORDER granting in part and denying in part Defendant's 16 Motion to Dismiss Mr. Castillo's
                    complaint. The court grants Mr. Castillo leave to amend within 15 days of this order. Signed by
                    Judge James L. Robart. (PM) (Entered: 03/19/2018)

03/23/2018   Ï 31   STIPULATION TO MODIFY CASE MANAGEMENT ORDER by parties (Leimbach, David)
                    (Entered: 03/23/2018)

03/26/2018   Ï 32   PROPOSED ORDER (Unsigned) re 31 Stipulation (Leimbach, David) (Entered: 03/26/2018)

03/27/2018   Ï 33   STIPULATION AND ORDER vacating the 1/29/2018 27 Case Management Order. Parties to
                    propose new case management dates regarding discovery, confidential certification, class
                    certification, and decertification by 4/13/2018. Signed by Judge James L. Robart. (PM) (Entered:
                    03/27/2018)

04/03/2018   Ï 34   AMENDED COMPLAINT against defendant(s) United Rentals (North America), Inc. with JURY
                    DEMAND, filed by Ricardo Castillo.(Cottrell, Carolyn) (Entered: 04/03/2018)

04/06/2018   Ï 35   NOTICE Of Filing of Consent to Join Collective Action ; filed by Plaintiff Ricardo Castillo.
                    (Cottrell, Carolyn) (Entered: 04/06/2018)

04/13/2018   Ï 36   Stipulated MOTION and Proposed Order Regarding Case Schedule, filed by Defendant United
                    Rentals (North America), Inc.. Noting Date 4/13/2018, (Sullivan Weiss, Sheehan) (Entered:
                    04/13/2018)

04/16/2018   Ï 37   STIPULATION AND ORDER re Case Schedule re parties' 36 Stipulated MOTION. Deadline for
                    plaintiff to file his motion for conditional FLSA certification: July 16, 2018. Deadline to complete
                    discovery regarding class certification and collective decertification: 90 days after the end of the
                    opt−in period for any conditionally−certified FLSA collective. Deadline for plaintiff to file his
                    Case 3:19-cv-00599-VAB Document 77 Filed 04/18/19 Page 6 of 8
                    class certification motion: 30 days after the discovery cutoff. Signed by Judge James L. Robart.
                    (TH) (Entered: 04/16/2018)

04/17/2018   Ï 38   ANSWER to 34 Amended Complaint by United Rentals (North America), Inc..(Simpson, Arthur)
                    (Entered: 04/17/2018)

05/21/2018   Ï 39   MOTION for Protective Order , filed by Plaintiff Ricardo Castillo. Oral Argument Requested.
                    (Attachments: # 1 Exhibit Declaration of David C. Leimbach in Support of Plaintiff's Motion for
                    Protective Order, # 2 Exhibit Exhibit A to Declaration of David C. Leimbach, # 3 Proposed Order
                    Proposed Order Granting Plaintiff's Motion for Protective Order) Noting Date 6/1/2018,
                    (Leimbach, David) (Entered: 05/21/2018)

05/22/2018   Ï 40   NOTICE to Withdraw Pending Motion re 39 MOTION for Protective Order ; by Plaintiff Ricardo
                    Castillo. (Leimbach, David) (Entered: 05/22/2018)

05/23/2018   Ï 41   MINUTE ORDER SETTING HEARING. Parties are ordered to file statements of no more than
                    three (3) pages explaining nature of discovery disputes, no later than 5/31/2018 at 5:00 pm.
                    In−court Hearing set for 6/4/2018 at 02:00 PM regarding the disputes. Authorized by Judge
                    James L. Robart. (SWT) (Entered: 05/23/2018)

05/31/2018   Ï 42   Stipulated MOTION re Striking In−Court Hearing, filed by Defendant United Rentals (North
                    America), Inc.. Noting Date 5/31/2018, (Simpson, Arthur) (Entered: 05/31/2018)

06/01/2018   Ï 43   ORDER re: 42 Stipulated Motion Striking In−Court Hearing. The Court STRIKES the June 4,
                    2018 hearing from the Court's docket. Signed by Judge James L. Robart. (PM) (Entered:
                    06/01/2018)

06/19/2018   Ï 44   MOTION for Leave to File Second Amended Complaint, filed by Plaintiff Ricardo Castillo.
                    (Attachments: # 1 Declaration of David Leimbach, # 2 Exhibit 1 to Declaration of David
                    Leimbach, # 3 Exhibit 2 to Declaration of David Leimbach, # 4 Declaration of Ricardo Castillo, # 5
                    Proposed Order) Noting Date 7/13/2018, (Leimbach, David) (Entered: 06/19/2018)

06/29/2018   Ï 45   Joint Stipulated MOTION and [Proposed] Order Vacating Case Schedule, filed by Defendant
                    United Rentals (North America), Inc.. Noting Date 6/29/2018, (Sullivan Weiss, Sheehan) (Entered:
                    06/29/2018)

06/29/2018   Ï 46   ORDER granting 45 Stipulated Motion to Vacate Case Schedule. The Court accordingly vacates
                    the case schedule previously set forth in the Court's April 16, 2018 Order. The Parties are hereby
                    ORDERED to jointly confer regarding the propriety and terms of a revised case management
                    schedule within 14 days of the Court's entry of an order upon Plaintiff's pending motion to amend
                    his complaint. Signed by Judge James L. Robart. (PM) (Entered: 06/29/2018)

07/09/2018   Ï 47   RESPONSE, by Defendant United Rentals (North America), Inc., to 44 MOTION for Leave to File
                    Second Amended Complaint. Oral Argument Requested. (Attachments: # 1 Proposed
                    Order)(Simpson, Arthur) (Entered: 07/09/2018)

07/09/2018   Ï 48   DECLARATION of Arthur Simpson filed by Defendant United Rentals (North America), Inc. re
                    44 MOTION for Leave to File Second Amended Complaint (Attachments: # 1 Exhibit)(Simpson,
                    Arthur) (Entered: 07/09/2018)

07/09/2018   Ï 49   DECLARATION of Beth Moss filed by Defendant United Rentals (North America), Inc. re 44
                    MOTION for Leave to File Second Amended Complaint (Simpson, Arthur) (Entered: 07/09/2018)

07/13/2018   Ï 50   REPLY, filed by Plaintiff Ricardo Castillo, TO RESPONSE to 44 MOTION for Leave to File
                    Second Amended Complaint (Nusser, Erika) (Entered: 07/13/2018)

07/13/2018   Ï 51   Supplemental DECLARATION of David C. Leimbach filed by Plaintiff Ricardo Castillo re 44
                    MOTION for Leave to File Second Amended Complaint (Nusser, Erika) (Entered: 07/13/2018)
                    Case 3:19-cv-00599-VAB Document 77 Filed 04/18/19 Page 7 of 8
07/16/2018   Ï 52   ORDER granting Plaintiff's 44 Motion for Leave to file a second amended complaint. Amended
                    complaint due within seven (7) days of this order. Signed by Judge James L. Robart. (PM)
                    (Entered: 07/16/2018)

07/17/2018   Ï 53   Second AMENDED COMPLAINT against defendant(s) United Rentals (North America), Inc. with
                    JURY DEMAND, filed by Sean Powell.(Cottrell, Carolyn) (Entered: 07/17/2018)

08/03/2018   Ï 54   STIPULATION AND PROPOSED ORDER FOR LEAVE TO FILE THIRD AMENDED
                    COMPLAINT by parties (Attachments: # 1 Exhibit 1, # 2 Exhibit 2)(Leimbach, David) (Entered:
                    08/03/2018)

08/06/2018   Ï 55   STIPULATION AND ORDER granting 54 Stipulation for Plaintiff to file Third Amended
                    Complaint. Defendant has 30 days to answer or otherwise respond. Signed by Judge James L.
                    Robart. (PM) (Entered: 08/06/2018)

08/06/2018   Ï 56   THIRD AMENDED COMPLAINT against defendant United Rentals (North America), Inc. with
                    JURY DEMAND, filed by Sean Powell. (PM) (Entered: 09/05/2018)

09/05/2018   Ï 57   ANSWER to 56 Amended Complaint Third Amended Complaint by United Rentals (North
                    America), Inc..(Simpson, Arthur) (Entered: 09/05/2018)

09/18/2018   Ï 58   AMENDED ANSWER to Plaintiff's Third Amended Complaint 56 by United Rentals (North
                    America), Inc.. (Sullivan Weiss, Sheehan) Modified on 9/19/2018 to add document link to third
                    amended complaint (PM). (Entered: 09/18/2018)

10/19/2018   Ï 59   MINUTE ORDER directing parties to file a proposed amended case management schedule within
                    14 days of the date of this order. Authorized by Judge James L. Robart. (SWT) (Entered:
                    10/19/2018)

11/02/2018   Ï 60   Stipulated MOTION and [Proposed] Case Management Order, filed by Defendant United Rentals
                    (North America), Inc.. Noting Date 11/2/2018, (Simpson, Arthur) (Entered: 11/02/2018)

11/05/2018   Ï 61   ORDER granting parties' 60 Stipulated Motion re Case Management Order, signed by Judge James
                    L. Robart. (SWT) (Entered: 11/05/2018)

11/06/2018   Ï 62   MOTION to Compel Arbitration and to Dismiss, filed by Defendant United Rentals (North
                    America), Inc.. Oral Argument Requested. (Attachments: # 1 Proposed Order) Noting Date
                    12/7/2018, (Sullivan Weiss, Sheehan) (Entered: 11/06/2018)

11/06/2018   Ï 63   DECLARATION of Arthur Simpson filed by Defendant United Rentals (North America), Inc. re
                    62 MOTION to Compel Arbitration and to Dismiss (Sullivan Weiss, Sheehan) (Entered:
                    11/06/2018)

11/06/2018   Ï 64   DECLARATION of Michael Marzulla filed by Defendant United Rentals (North America), Inc. re
                    62 MOTION to Compel Arbitration and to Dismiss (Sullivan Weiss, Sheehan) (Entered:
                    11/06/2018)

11/06/2018   Ï 65   DECLARATION of Ronald Murphy filed by Defendant United Rentals (North America), Inc. re
                    62 MOTION to Compel Arbitration and to Dismiss (Sullivan Weiss, Sheehan) (Entered:
                    11/06/2018)

12/03/2018   Ï 66   RESPONSE, by Plaintiff Sean Powell, to 62 MOTION to Compel Arbitration and to Dismiss. Oral
                    Argument Requested. (Attachments: # 1 Declaration of Sean Powell, # 2 Declaration of David C.
                    Leimbach, # 3 Exhibit 1 to Declaration of David C. Leimbach)(Leimbach, David) (Entered:
                    12/03/2018)

12/07/2018   Ï 67   NOTICE of Change of Address/Change of Name of Attorney Arthur A. Simpson. Filed by
                    Defendant United Rentals (North America), Inc.. (Simpson, Arthur) Modified Firm Address on
                    Case 3:19-cv-00599-VAB Document 77 Filed 04/18/19 Page 8 of 8
                    12/10/2018 (DS). (Entered: 12/07/2018)

12/07/2018   Ï 68   REPLY, filed by Defendant United Rentals (North America), Inc., TO RESPONSE to 62
                    MOTION to Compel Arbitration and to Dismiss (Simpson, Arthur) (Entered: 12/07/2018)

03/01/2019   Ï 69   ORDER scheduling Oral Argument on Defendant United Rentals (North America)'s 62 MOTION
                    to Compel Arbitration and to Dismiss : Motion Hearing set for 3/6/2019 at 11:00 AM. Signed by
                    Judge James L. Robart. (SWT) (Entered: 03/01/2019)

03/06/2019   Ï 70   MINUTE ENTRY for proceedings held before Judge James L. Robart − Dep Clerk: Ashleigh
                    Drecktrah; Pla Counsel: David Leimbach; Def Counsel: Sheehan Sullivan, Arthur Simpson; CR:
                    Vernon & Assoc.; Motion Hearing held on 3/6/2019. The court hears from counsel re: Defendant's
                    Motion to Compel Arbitration and to Dismiss (Dkt. # 62 ). Plaintiff may file a response brief of no
                    more than 5 pages to Defendant's forthcoming brief by close of business, Friday, 3/8/19. The court
                    takes the matter under submission. (AD) (Entered: 03/06/2019)

03/08/2019   Ï 71   SURREPLY filed by Plaintiff Sean Powell re 62 MOTION to Compel Arbitration and to Dismiss
                    (Leimbach, David) (Entered: 03/08/2019)

03/08/2019   Ï 72   Hearing BRIEF re 69 Order, Set/Reset Oral Argument on Motion by Defendant United Rentals
                    (North America), Inc. (Sullivan, Sheehan) (Entered: 03/08/2019)

03/11/2019   Ï 73   PRAECIPE to 72 Defendant's Hearing Brief re March 1 Order Scheduling Oral Arguments by
                    Defendant United Rentals (North America), Inc. (Hess, Ryan) Modified on 3/12/2019 to create
                    docket entry relationship (SWT). (Entered: 03/11/2019)

03/19/2019   Ï 74   ORDER instructing United Rentals to file, no later than Friday, March 22, 2018, at 5:00 p.m., a
                    second supplemental brief on the propriety of transfer to the District of Connecticut. Signed by
                    Judge James L. Robart. (SWT) (Entered: 03/19/2019)

03/22/2019   Ï 75   RESPONSIVE BRIEF re 74 Order by Defendant United Rentals (North America), Inc.. (Simpson,
                    Arthur) (Entered: 03/22/2019)

04/03/2019   Ï 76   ORDER declining to rule on defendant United Rentals' 62 Motion to Compel Arbitration;
                    TRANSFERRING this action to the United States District Court for the District of Connecticut;
                    denying plaintiff Sean Powell's motion stay the transfer order. Signed by Judge James L. Robart.

                    Case will be sent to the U.S. District Court for the District of Connecticut by electronic transfer 15
                    days following the date of this filing. (SWT) (Entered: 04/03/2019)
